 


Exhibit 10.32
FIFTH AMENDMENT TO LEASE




1.
PARTIES



1.1
THIS FIFTH AMENDMENT TO LEASE (this “5th Amendment”) made the 8th day of August,
2019 is between CAPSTONE TICE BLVD LLC ("Landlord") whose address is c/o
Capstone Realty Group, LLC, 411 Hackensack Avenue, 8th Floor, Suite 800,
Hackensack, New Jersey 07601 and EAGLE PHARMACEUTICALS, INC. ("Tenant"), whose
address is 50 Tice Boulevard, Woodcliff Lake, New Jersey 07677.



2.
STATEMENT OF FACTS



2.1
Landlord’s predecessor in interest, Mack-Cali Chestnut Ridge L.L.C. and Tenant
previously entered into a Lease Agreement dated May 28, 2013 (the "Initial
Lease"), as amended by a First Amendment to Lease dated July 1, 2013, a Second
Amendment to Lease dated March 16, 2015, a Third Amendment to Lease dated May 5,
2015 and a Fourth Amendment to Lease Commencement Date Agreement dated February
10, 2016 (hereinafter collectively referred to as the "Lease") covering 20,497
gross rentable square feet on the third (3rd) floor (“Existing Premises”)
consisting of (i) 9,906 gross rentable square feet on the third (3rd) floor
(“Initial Premises”), (ii) 5,267 gross rentable square feet on the third (3rd)
floor (“1st Expansion Premises”) as set forth in the Second Amendment to Lease,
and (iii) 5,324 gross rentable square feet on the third (3rd) floor (“2nd
Expansion Premises”) as set forth in the Third Amendment to Lease, all in the
building located at 50 Tice Boulevard, Woodcliff Lake, New Jersey (“Building”);
and



2.2    The Term of the Lease expires on June 30, 2020; and


2.3
Tenant desires to expand the Existing Premises by leasing 6,596 gross rentable
square feet on the third (3rd) floor of the Building ("3rd Expansion Premises"),
as shown on Exhibit A attached hereto and made a part hereof, being suites 360
and 363; and



2.4
The parties desire to extend the Term of the Lease as to the Existing Premises
for a period to commence on July 1, 2020; and



2.5
The parties desire to amend certain terms of the Lease as set forth below.



3.
AGREEMENT



NOW, THEREFORE, in consideration of the terms, covenants and conditions
hereinafter set forth, Landlord and Tenant agree as follows:


3.1
The above recitals are incorporated herein by reference.



3.2
All capitalized and non-capitalized terms used in this 5th Amendment which are
not separately defined herein but are defined in the Lease shall have the
meaning given to any such term in the Lease.



3.3
The Term applicable to the 3rd Expansion Premises shall commence on the
Effective Date (as defined below) and shall terminate at 11:59 p.m. on June 30,
2025 (“Expiration Date”).



3.4
The effective date applicable to the 3rd Expansion Premises (the “Effective
Date”) shall be the earlier of: (i) the day Landlord substantially completes The
Work (defined in Section 3 of Exhibit B hereof) pursuant to Exhibit B, attached
hereto and made part hereof, but subject to The Work passing inspection to allow
for occupancy of the 3rd Expansion Premises by Tenant (such date, the
“Completion Date”) provided that if full occupancy is legally permitted prior to
the issuance of a temporary or final certificate of occupancy the same may be
issued subsequent to the Completion Date provided Landlord pursues issuance of
the same in a commercially reasonable manner, or (ii) the date Tenant or anyone
claiming under or through Tenant shall occupy the 3rd Expansion Premises
(provided that it is understood that Tenant’s entry into the 3rd Expansion
Premises under Sections 13.a.-b. of Exhibit B shall not constitute occupancy of
the 3rd Expansion Premises by Tenant).



Landlord estimates that the Completion Date shall be on or about one hundred
fifty (150) days from the later of: (a) the issuance of permits by applicable
governmental entities for The Work, to the extent so required (“Issuance of
Permits”)’ and (b) Tenant’s approval of final plans and Tenant’s completion of
final selections for The Work, subject to: (i) Force Majeure; (ii) delays
attributable solely to Tenant, including changes to The Work or plans requested
by Tenant and/or interference by Tenant and/or Tenant’s employees, agents,
contractors or invitees with The Work; (iii) delays attributable to waiting for
governmental inspections and approvals or other municipal delays; and (iv) Punch
List items as set forth in Exhibit B. Landlord agrees to use commercially
reasonable efforts to cause The Work to be substantially completed within one
hundred fifty (150) days from the Issuance of Permits, subject to the foregoing.
    
Notwithstanding the foregoing sentence, in the event that Landlord’s Work is not
substantially completed within one hundred fifty (150) days from the Issuance of
Permits, subject to the conditions in the previous paragraph, Landlord shall not
be in default of the Lease or this 5th Amendment and the Lease, there shall be
no penalties in connection therewith and this Fifth Amendment shall remain in
full force and effect.


Landlord, however, shall exercise reasonable commercial efforts to advise
Tenant, either in writing or orally, of Landlord’s good faith estimate of the
Completion Date at least ten (10) days before such estimated Completion Date.
Landlord’s failure to comply with the immediately preceding sentence shall
neither be a breach, default or violation of the Lease by Landlord nor postpone,
delay or defer the Effective Date, it being understood that Landlord’s
willingness to provide such estimate to Tenant is merely a courtesy and Tenant
shall have no recourse against Landlord if the estimate is not furnished or if
the estimate is inaccurate.


3.5
From and after the Effective Date, the following shall be effective:



a.
Landlord shall lease to Tenant and Tenant shall hire from Landlord the 3rd
Expansion Premises, subject to the next sentence, in its “AS-IS” condition, as
shown on Exhibit A attached hereto and made part hereof. Landlord shall have no
obligation to perform any tenant improvement work or grant any tenant allowance,
except as set forth in Exhibit B hereof.



b.
The Premises shall be defined as 27,093 gross rentable square feet on the third
(3rd) floor of the Building and Paragraph 5 of the Basic Lease Provisions to the
Lease shall be deemed amended accordingly.



c.
Tenant shall pay to Landlord an additional Security Deposit applicable to the
3rd Expansion Premises in the amount of $31,331.00, which shall be due and
payable upon Tenant’s execution and delivery of this Fifth Amendment. Landlord
acknowledges that it is presently holding a Security Deposit in the amount of
$93,542.08.



d.
In addition to the Fixed Basic Rent payable applicable to the Existing Premises,
Tenant shall pay Landlord Fixed Basic Rent applicable to the 3rd Expansion
Premises which shall accrue as follows and Paragraph 7 of the Basic Lease
Provisions to the Lease shall be deemed amended accordingly:

    
Term


Annual Rate
Monthly Installments
Annual Rate Per Rentable Sq. Ft.
Effective Date - 6/30/21
$187,986.00
$15,665.50
$28.50
7/1/21-6/30/22
$191,284.00
$15,940.33
$29.00
7/1/22-6/30/23
$194,582.00
$16,215.17
$29.50
7/1/23-6/30/24
$197,880.00
$16,490.00
$30.00
7/1/24-6/30/25
$201,178.00
$16,764.83
$30.50



If the Effective Date is a day other than the first day of a calendar month,
then the first Monthly Installment of Fixed Basic Rent payable by Tenant for the
calendar month in which occurs the Effective Date shall be prorated.


e.
Tenant’s Percentage applicable to the 3rd Expansion Premises shall be 2.81%
(6,596/235,000=2.81%).



f.
Tenant shall pay Landlord, as Additional Rent, Tenant’s Percentage applicable to
the 3rd Expansion Premises of the increased cost to Landlord for each of the
categories set forth in Exhibit G of the Initial Lease (Tax and Operating Cost
Rider) over the Base Period Costs, as modified by Section 3.5g. hereof.



g.
The Calendar Year for the Base Period Costs applicable to the 3rd Expansion
Premises shall be the calendar year 2020 and Paragraph 3 of the Basic Lease
Provisions to the Lease shall be deemed amended accordingly.



h.
Tenant shall pay Landlord the cost of electricity consumed within the 3rd
Expansion Premises in accordance with Exhibit H of the Initial Lease
(Electricity Rider).



i.
The number of parking spaces as set forth in Paragraph 10 of the Basic Lease
Provisions to the Lease shall be increased by twenty-six (26) unassigned parking
spaces. Landlord and Tenant acknowledge and agree that Tenant is currently
entitled to use a total of eight (8) covered parking spaces in the Building’s
garage pursuant to the Lease and separate agreements (spaces in the Building’s
garage are referred to as the “Covered Parking Spaces”). Tenant’s existing
rights to the Covered Parking Spaces are hereby consolidated into the Lease, the
number of Tenant’s Covered Parking Spaces as set forth in Paragraph 10 of the
Basic Lease Provisions to the Lease is hereby amended to be eight (8), and all
other agreements between Landlord and Tenant for use of Covered Parking Spaces
are hereby terminated. In consideration for such Covered Parking Spaces, Tenant
shall pay Landlord, as Additional Rent, $150.00 per space per month. Such
Additional Rent shall be paid together with and in the same manner as the Fixed
Basic Rent.



3.6
The Term applicable to the Existing Premises shall be extended for a period
(“Extension Term”) commencing on July 1, 2020 and expiring at 11:59 p.m. on the
Expiration Date, and Paragraph 6 of the Basic Lease Provisions and Paragraph 11
of the Definitions to the Initial Lease shall be deemed amended accordingly.



3.7
Landlord shall have no obligation to perform any tenant improvement work in the
Existing Premises or grant any tenant allowance with respect to the Existing
Premises in connection with the Extension Term and Tenant hereby hires from
Landlord the Existing Premises in its “AS-IS” condition for the Extension Term
under the terms and conditions set forth herein.



3.8    Commencing on July 1, 2020, the following shall be effective:


a.
The Fixed Basic Rent applicable to the Existing Premises shall be as follows and
Paragraph 7 of the Basic Lease Provisions to the Initial Lease shall be deemed
amended accordingly:



Term
Annual Rate
Monthly Installments
Annual Rate Per Rentable Sq. Ft.
7/1/20-6/30/21
$584,164.50
$48,680.38
$28.50
7/1/21-6/30/22
$594,413.00
$49,534.42
$29.00
7/1/22-6/30/23
$604,661.50
$50,388.46
$29.50
7/1/23-6/30/24
$614,910.00
$51,242.50
$30.00
7/1/24-6/30/25
$625,158.50
$52,096.54
$30.50

                
b.
Tenant shall continue to pay Landlord, as Additional Rent, Tenant’s Percentage
applicable to the Existing Premises of the increased cost to Landlord for each
of the categories set forth in Exhibit G of the Initial Lease (Tax and Operating
Cost Rider) over the Base Period Costs, as modified by Section 3.8d. hereof.



c.
Tenant shall continue to pay Landlord the cost of electricity consumed within
the Existing Premises in accordance with Exhibit H of the Initial Lease
(Electricity Rider).



d.
The Calendar Year applicable to the Existing Premises shall be the calendar year
2020 and Paragraph 3 of the Basic Lease Provisions to the Initial Lease shall be
deemed amended accordingly. Prior to July 1, 2020, the Calendar Year shall
continue to be the calendar year 2015.



3.9
As of the date hereof, Section 3.11 of the Initial Lease, as amended by Section
3.9 of the Second Amendment to Lease (together, the “Amended Section 3.11”),
shall be deemed deleted in its entirety.



Notwithstanding the foregoing, subject to the provisions of this Section 3.9,
Tenant shall have the option to lease from Landlord solely the following space
on the third (3rd) floor (each such space defined individually as "Additional
Space") at the expiration of the existing space lease for such Additional Space,
subject to Landlord’s right to renew and/or extend each such lease and/or to
enter into direct leases with existing subtenants and subject to the rights of
any existing tenant with respect to each such Additional Space: (a) Unit 317
leased by Par-Four Investment Management, LLC covering approximately 4,297 gross
rentable square feet; and (b) Unit 317B leased by Sapphire Marketing L.L.C.
covering approximately 2,410 rentable square feet.


If the Term of this Lease shall be in full force and effect on the expiration or
termination date of the existing space lease for such Additional Space and the
date upon which Tenant shall exercise the option hereinafter referred to, then,
subject to Landlord’s right to renew and/or extend such lease and/or enter into
a direct lease with existing subtenants and subject to the rights of any
existing tenant with respect to each such Additional Space, Tenant shall have
the option to lease all, but not less than all of such Additional Space then
being offered to Tenant on an “as-is” basis, provided Tenant gives Landlord
written notice of such election to lease such additional space within ten (10)
days after Tenant shall receive Landlord's notice that such Additional Space is
available for leasing to Tenant (“Landlord’s Availability Notice”).


Landlord and Tenant shall use their best efforts, during the ten (10) day period
after Tenant receives Landlord's Availability Notice to agree upon the Fixed
Basic Rent to be paid by Tenant for said Additional Space. If Landlord and
Tenant shall agree upon the Fixed Basic Rent during such ten (10) day period,
the parties shall promptly execute an amendment to this Lease stating the Fixed
Basic Rent for the Additional Space, confirming Tenant's election to lease said
Additional Space and the incorporation of said Additional Space into the
Premises.


If the parties are unable to agree on the Fixed Basic Rent for said Additional
Space within ten (10) days after Tenant receives Landlord's Availability Notice
and Tenant thereby fails or refuses to exercise this option within such ten (10)
day time period (time being of the essence), then Tenant will be deemed to have
declined the right to lease the subject Additional Space and in such event
Tenant shall have no further rights under this Section 3.9 with respect to the
Additional Space which was the subject of Landlord’s Availability Notice.


If Tenant shall elect to lease said Additional Space: (w) said Additional Space
shall be deemed incorporated within and part of the Premises on the date that
Landlord shall notify Tenant that such Additional Space is ready for occupancy
by Tenant and shall expire on the Expiration Date of the Lease, (x) the Fixed
Basic Rent payable under the Lease shall be increased by the agreed amount for
said Additional Space as determined in the manner set forth above, (y) Tenant’s
Percentage shall be proportionately increased, and (z) all other terms and
provisions set forth in this Lease shall apply, except that Landlord not be
required to perform any work with respect to said Additional Space or provide
any tenant improvement allowance.


The option granted to Tenant under this Section 3.9 may be exercised only by
Tenant, its permitted successors and assigns, and not by any subtenant or any
successor to the interest of Tenant by reason of any action under the Bankruptcy
Code, or by any public officer, custodian, receiver, United States Trustee,
trustee or liquidator of Tenant or substantially all of Tenant's property.
Notwithstanding the foregoing, Tenant shall have no right to exercise the option
granted to Tenant hereunder if, at the time Landlord gives Tenant notice of such
availability of Additional Space: (i) Tenant shall not be in occupancy of
substantially all of the Premises; or (ii) the Premises or any part thereof
shall be the subject of a sublease, except pursuant to a “Permitted Transfer” as
defined and set forth under Section 3.11B of this 5th Amendment.


If Tenant shall have elected to exercise its option hereunder, such election
shall be (at Landlord’s option) deemed withdrawn if, at any time after the
giving of notice of such election and prior to the occupancy of the Additional
Space, Tenant shall sublease all or any part of the Premises or assign Tenant’s
interest in this Lease, except pursuant to a “Permitted Transfer” as defined and
set forth under Section 3.11B of this 5th Amendment. Tenant shall have no right
to exercise any of such options (and Landlord shall not be required to give
Tenant the Landlord’s Availability Notice) subsequent to the date Landlord shall
have the right to deliver a notice of termination under the Lease or if Tenant
has delivered the “Termination Notice” as defined and set forth under Section
3.10 of this 5th Amendment.




3.10
TERMINATION OPTION:



Notwithstanding anything to the contrary contained herein, Tenant shall have the
option to terminate the Lease (“Termination Option”) in accordance with the
following terms and conditions:


a.    If Tenant desires to exercise the Termination Option, Tenant shall give
Landlord irrevocable written notice (“Termination Notice”) of Tenant’s exercise
of this Termination Option, which shall be delivered by certified mail which
Termination Notice must be received by Landlord no later than the date that is
two hundred and seventy (270) days prior to the Termination Date (as defined
below) elected by Tenant in such Termination Notice, and which Termination
Notice may be delivered to Landlord no earlier than July 1, 2023. TIME IS OF THE
ESSENCE with respect to Landlord’s receipt of the Termination Notice and all
other deadlines in this Article.


b.    If Tenant gives the Termination Notice and complies with all the
provisions in this Article, the Lease shall terminate at 11:59 p.m. on the date
specified by Tenant in the Termination Notice (the “Termination Date”), but in
no event shall the Termination Date be earlier than March 31, 2024 regardless of
the date that the Termination Notice is delivered.


c.    Tenant’s obligations to pay Fixed Basic Rent, Additional Rent, and any
other costs or charges under this Lease, and to perform all other Lease
obligations for the period up to and including the Termination Date, shall
survive the termination of this Lease.


d.    Notwithstanding the foregoing, if at any time during the period on or
after the date on which Tenant shall exercise its Termination Option, up to and
including the Termination Date, Tenant shall be in default of this Lease, beyond
any applicable notice and cure periods, then Landlord may elect, but is not
obligated, to cancel and declare null and void Tenant’s exercise of the
Termination Option and this Lease shall continue in full force and effect for
the full Term hereof unaffected by Tenant’s exercise of the Termination Option.


e.    In the event Tenant exercises the Termination Option, Tenant covenants and
agrees to surrender full and complete possession of the Premises to Landlord on
or before the Termination Date vacant, broom-clean, in good order and condition,
and, in accordance with the provisions of this Lease, and thereafter the
Premises shall be free and clear of all leases, tenancies, and rights of
occupancy of any entity claiming by or through Tenant.


f.    If Tenant shall fail to deliver possession of the Premises on or before
the Termination Date in accordance with the terms hereof, Tenant shall be deemed
to be a holdover Tenant from and after the Termination Date, and in such event
all covenants and terms of Article 19 of the Lease shall apply, except that the
150% figure in Article 19 of the Lease shall be increased to 200%. Tenant shall
also be liable to Landlord for all costs and expenses incurred by Landlord in
securing possession of the Premises. Landlord may accept any such sums from
Tenant without prejudice to Landlord’s right to evict Tenant from the Premises
by any lawful means.


g.    Subject to Landlord’s right to cancel and declare null and void Tenant’s
exercise of the Termination Option pursuant to Section 3.10 d. above, if Tenant
properly and timely exercises the Termination Option, the Lease shall cease and
expire on the Termination Date with the same force and effect as if said
Termination Date were the date originally provided in this Lease, as modified by
this 5th Amendment, as the Expiration Date of the Term hereof.


h.    If the Tenant under the Lease assigns its interest in the Lease: then,
from and after the date of such assignment, the Termination Option shall be
deemed null and void, and neither Tenant nor the assignee shall have the right
to exercise such Termination Option, provided, however, that Landlord and Tenant
agree that an event that is deemed to be a Permitted Transfer pursuant to
Section 6(c) of the Original Lease (as amended as provided in Section 3.11B
below), shall not result in the loss of the Termination Option, which
Termination Option shall continue in full force and effect and may be exercised
at any time following any such occurrence.     


3.11
As of the date hereof: (i) Article 31 of the Original Lease (defined in Section
2.1 of the Initial Lease dated May 28, 2013), titled “Option to Renew”, which
was reinstated by the Second Amendment to Lease, shall be amended so that all
references to the Expiration Date in said Article 31 shall mean June 30, 2025
and all references to the Renewal Term in said Article 31 shall mean the five
(5) year period beginning on July 1, 2025 and ending on June 30, 2030.



3.11A
Landlord confirms that Landlord’s right to terminate the Lease or recapture any
space set forth in Section 6(a) of the Original Lease does not apply to
Permitted Transfers.



3.11B
The first sentence of the second paragraph of Section 6(c) of the Original Lease
is hereby deleted and replaced with the following:



Notwithstanding anything contained in this Lease to the contrary, Tenant may
assign this Lease or sublet all or any portion of the Premises to (i) any
corporation or other Entity directly or indirectly controlling or controlled by
Tenant or under common control with Tenant, or (ii) any successor by merger,
consolidation, corporate reorganization or acquisition of all or substantially
all of the assets of Tenant (any transaction referred to in clauses (i) or (ii)
hereof will be a "Permitted Transfer") provided that the net worth of any
transferee of a Permitted Transfer will not be less than $100,000,000
immediately preceding the Permitted Transfer. Any other assignment or subleasing
of Tenant’s interest under this Lease will be subject to Landlord’s approval,
which approval will not be unreasonably withheld, conditioned or delayed.


3.11C
Landlord shall secure for Tenant a subordination, non-disturbance and attornment
agreement recognizing Tenant’s rights under the Lease (a “SNDA”) from the holder
of any mortgage, deed of trust or lease encumbering the Building or the property
on which it is located as of the date of this 5th Amendment (which parties
Landlord represents and warrants to be BVFL I FI LLC), in the form attached
hereto as Exhibit D, provided that Tenant shall execute and deliver to Landlord
concurrently with Tenant’s execution and delivery of this 5th Amendment such
SNDA. Landlord shall also secure for Tenant a SNDA from all future holders of
any mortgage, deed of trust, or lease encumbering the Building or the property
on which it is located at the time the same comes into existence on such
holder’s standard form subject to Tenant’s reasonable review and comment. From
and after the date of this 5th Amendment, the effectiveness of the provisions of
Section 12 of the Original Lease as to any mortgage, deed of trust, or lease are
subject to Landlord’s compliance with the preceding requirements to deliver an
SNDA for the same.



3.12
NOTICE ADDRESSES for the Landlord shall mean the following and Paragraph 9 of
the Basic Lease Provisions to the Lease shall be deemed amended accordingly:



                                                If to Landlord:
c/o Capstone Realty Group, LLC
411 Hackensack Avenue, 8th Floor, Suite 800
Hackensack, New Jersey 07601
                                                Attention: Brad Gillman –
Manager


3.13
No later than thirty (30) days after the determination of the Effective Date,
the parties shall memorialize the Effective Date in writing.



3.14
Landlord and Tenant represent and warrant to the other that it has dealt with no
broker in connection with this transaction, except for Savills Studley, Inc.,
and Landlord and Tenant agree to indemnify and hold the other harmless from any
and all claims of any other broker arising out of or in connection with
negotiations of, or entering into of, this 5th Amendment based upon any dealings
that the other broker had with the indemnifying party. Landlord shall pay the
commission owed to Savills Studley, Inc. pursuant to a separate written
agreement between Landlord and Savills Studley, Inc.



3.15
Tenant agrees not to disclose the terms, covenants, conditions or other facts
with respect to the Lease, including the Fixed Basic Rent and Additional Rent,
to any person, corporation, partnership, association, newspaper, periodical or
other entity, except: (i) to Tenant’s accountants, advisors, or attorneys, (ii)
to actual or potential investors, purchasers, acquirers, providers of financing,
acquisition targets, or business counterparties of Tenant, and each of their
accountants, advisors, or attorneys, or (iii) as required by law. Tenant agrees
that said accountants, advisors, or attorneys (except to the extent necessary to
handle any litigation concerning the Lease) shall be required to keep the terms
of the Lease confidential. This non-disclosure and confidentiality agreement
will be binding upon Tenant without limitation as to time, and a breach of this
paragraph will constitute a material breach by Tenant under this 5th Amendment
and the Lease. In addition, Tenant’s employees, contractors, etc. shall keep all
of the terms and conditions of the Lease, including any billing statements
and/or any backup supporting those statements, confidential, subject to the same
exceptions set forth in the first sentence of this Section 3.15.



3.16
Tenant, to the best of its knowledge, information and belief, as of the date
hereof, hereby represents to Landlord that (i) there exists no default under the
Lease either by Landlord or Tenant; (ii) Tenant is entitled to no credit, free
rent or other offset or abatement of the rents due under the Lease; and (iii)
there exists no offset, defense or counterclaim to Tenant’s obligations under
the Lease. Landlord, to the best of its knowledge, information and belief, as of
the date hereof, hereby represents to Tenant that there exists no default under
the Lease either by Landlord or Tenant.



3.17
Section 3.10 of the Initial Lease, Section 29 of the Original Lease, and Section
3.16 of the Second Amendment to Lease, which give the Landlord the right,
subject to certain conditions, to relocate the Premises, are hereby deleted.



3.18
Except as expressly amended herein, the Lease shall remain in full force and
effect as if the same had been set forth in full herein, and Landlord and Tenant
hereby ratify and confirm all of the terms and conditions thereof.



3.19
This 5th Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.



3.20
Each party agrees that it will not raise or assert as a defense to any
obligation under the Lease or this 5th Amendment or make any claim that the
Lease or this 5th Amendment is invalid or unenforceable due to any failure of
this document to comply with ministerial requirements including, but not limited
to, requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.



This 5th Amendment may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this 5th Amendment, will constitute a complete and fully executed original. All
such fully executed counterparts will collectively constitute a single
agreement. Tenant expressly agrees that if the signature of Landlord and/or
Tenant on this 5th Amendment is not an original, but is a digital, mechanical or
electronic reproduction (such as, but not limited to, a photocopy, fax, e-mail,
PDF, Adobe image, JPEG, telegram, telex or telecopy), then such digital,
mechanical or electronic reproduction shall be as enforceable, valid and binding
as, and the legal equivalent to, an authentic and traditional ink-on-paper
original wet signature penned manually by its signatory.


[Signature page(s) follows.]







IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands the date
and year first above written, and acknowledge one to the other that they possess
the requisite authority to enter into this transaction and to sign this 5th
Amendment.


LANDLORD:                            TENANT:
    
CAPSTONE TICE BLVD LLC                EAGLE PHARMACEUTICALS, INC.    


By:    AFG Capstone Tice Blvd LLC - Manager
By:    Capstone Realty Holdings LLC - Manager




By:    __/s/ Brad Gillman_____________            By:    __/s/_Pete A.
Meyers___________
Name: Pete A. Meyers
Title: Chief Financial Officer


and


By:    _/s/ Brian Cahill ______________
Name: Brian Cahill
Title: Vice President, Finance

















































    




5093883-11